Per Curiam.
This action came to this court from a judgment entered in the district court of McLean county for dismissal, with costs, entered upon the exclusion of testimony on the theory that the complaint did not state a cause of action.
On hearing in this court, counsel for defendant concedes the action of the court to have been error, and an inspection of the complaint convinces us of its sufficiency, and that the action of the court in sustaining defendant’s demurrer to evidence offered on the ground stated was improper. Accordingly, the judgment entered is ordered set aside, that trial on the merits under the complaint may be had. It is so ordered.
A1 concur.